Citation Nr: 1000774	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  09-15 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for disability of the 
right little finger.  

2.  Entitlement to service connection for disability of the 
left little finger.  

3.  Entitlement to service connection for disability of the 
index and middle fingers.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active duty from May 1985 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Veteran agreed to participate in the VA Expedited Claims 
Adjudication Initiative in connection with his service 
connection claim for paranoid schizophrenia.  In June 2009, 
the RO denied the Veteran's service connection claim for 
paranoid schizophrenia.  The Veteran has not expressed 
disagreement with the June 2009 rating decision and therefore 
this matter is not on appeal.

The issue of service connection for disability of the right 
little finger is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no medical evidence of a current disability of the 
index and middle fingers, or the left little finger.  


CONCLUSIONS OF LAW

1.  A disability of the left little finger was not incurred 
or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

2.  A disability of the index and middle fingers was not 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law. See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

VCAA notice was provided to the Veteran in August 2007.  This 
letter informed the Veteran of what evidence was required to 
substantiate his claim, and of the Veteran's and VA's 
respective duties for obtaining evidence.  The claim was 
readjudicated by way of a March 2009 statement of the case.  

VA also has a duty to assist the appellant in the development 
of the claim.  This duty includes assisting the appellant in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
treatment records, and VA medical evidence.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).





II.  Legal Criteria

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


III.  Analysis

The Veteran is seeking service connection for disability of 
his index and middle fingers, and fifth fingers.  He contends 
that he has either dislocated or fractured those fingers.  
The Veteran has not provided any argument as to why he thinks 
he is entitled to service connection for a disability of the 
index, middle, or little fingers.  

In any event, the medical evidence of record does not show 
that he currently has a disability of the index and middle 
fingers, or his left little finger.  Without a current 
disability, there is no valid claim of service connection.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Since the 
Veteran does not have a current disability of the above-noted 
fingers, there is no factual or legal basis to establish 
service connection, and the claim is denied.

While the Veteran is competent to describe what he has 
observed, he, as a layperson, is not competent to diagnose 
any medical disability or render an opinion as to the cause 
or etiology of any current disability because he has not been 
shown to have the requisite medical expertise.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994); Routen v. Brown, 10 
Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).

The Board concludes that the preponderance of the evidence is 
against the Veteran's claim of service connection for a 
disability of the index and middle fingers, as well as the 
left little finger, and the benefit-of-the- doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b).  Thus, the 
claims must be denied.


ORDER

Entitlement to service connection for disability of the index 
and middle fingers is denied.

Entitlement to service connection for disability of the left 
little finger is denied.  


REMAND

The Veteran is also seeking service connection for disability 
of the right little finger.  He contends that he dislocated 
such finger and fractured the metacarpal of the same finger.  

The record shows that, according to a June 1991 Report of 
Medical History, which was completed upon service discharge, 
the Veteran reported that his "right hand pinky has pain to 
certain degree of touch and is always easily dislocated."  
He checked the box indicating that he had or had had swollen 
or painful joints.  Examination of the upper extremities was 
normal.

There is also evidence of a current  right little finger 
disability.  In this regard, x-rays of the right hand taken 
in January 2007 showed evidence of remote injury to the fifth 
digit and the fifth metacarpal bone.  Significant soft tissue 
edema was also seen.

Given the current evidence of a  right little finger 
disability, and the in-service complaints of  right little 
finger pain, the Board finds that a VA examination is 
necessary to determine the etiology of any currently 
diagnosed  right little finger disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should schedule the Veteran 
for an examination to determine the 
etiology of any current right little 
finger (fifth digit) disability.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.

The examiner should note any disability 
of the right fifth finger currently 
shown, to include degenerative changes, 
and then provide an opinion as to whether 
there is a 50 percent probability or 
greater that any such disability is 
related to the Veteran's military 
service.  The examiner should reconcile 
the opinion with the  right little finger 
complaints shown on the June 1991 
separation examination report, and the 
post-service treatment records, to 
include an April 2001 VA ambulatory care 
note which shows a history of a motor 
vehicle accident four months earlier.   

A complete rationale should be provided 
for any proffered opinions.

2.  Upon completion of the above- 
requested development, the RO should 
readjudicate the issue of entitlement to 
service connection for disability of the  
right little finger (fifth digit) finger.   
All applicable laws and regulations 
should be considered.  If any benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


